Citation Nr: 1608394	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, excluding the period from February 17, 2005 to March 31, 2005, when a temporary total disability rating was in effect.

2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the right (major) arm, Muscle Group (MG) VI.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of one hand.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to February 1971.  He was awarded, in part, the Purple Heart Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO continued 30 and 10 percent disability ratings assigned to the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome and residuals of a SFW of the right (major) arm MG VI, respectively.  Additionally, a temporary convalescent evaluation of 100 percent was assigned from February 17, 2005 to March 31, 2005.  The prior 30 percent rating was continued effective April 1, 2005.  The RO also denied service connection for a cervical spine disability, to include as secondary to the service-connected right radial nerve disability and SMC based on loss of use of one hand.  The Veteran appealed this rating action to the Board.  

In December 2013, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

REMAND

Although the Board sincerely regrets the delay of a remand, this matter cannot proceed without additional development.  Development is necessary to ensure the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary, specifically, to schedule the Veteran for VA examinations to determine the current severity of his incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome and residuals of a SFW of the right (major) arm MG VI, and to determine if there is loss of use of the right hand.  A remand is also required to obtain outstanding VA treatment records that might be potentially relevant to all of the claims on appeal. 

The Veteran was most recently afforded VA nerve, muscle, and spine examinations in January 2014.  During these examinations, the Veteran reported that he experienced chronic severe pain from his right shoulder into his right arm that required him to take Tramadol.  Upon physical evaluation, the Veteran was found to have had mild incomplete paralysis of the radial nerve; absence of muscle strength and atrophy of the right arm; and normal grip strength.  During the examination, the Veteran manipulated the buttons on his shirt and zippered his pants.  He had essentially normal functional use of his right (dominant) hand.  (See January 2014 VA Peripheral Nerve, Muscle and Hand examination reports).  In an April 2014 written statement to VA, the Veteran maintained that he continued to have severe pain in his right arm that required the use of Tramadol, and that he was unable to use his hands.  He related that he was going to the VA pain clinic in thirty (30) days for his right arm.  (See Veteran's handwritten statement to VA, labeled as "Correspondence" and uploaded to his Veteran's Veterans Benefits Management System (VBMS) record on April 17, 2014).  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's report that his incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, and residuals of a SFW of the right (major) arm, MG VI, have worsened since his VA examination in January 2014, and given that it has been over two (2) years since these examinations, further development is required.

In addition, ongoing medical records should be also obtained. 38 U.S.C.A. § 5103A(c) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, in a January 2016 statement to VA, the Veteran's representative specifically requested that additional VA treatment records pertaining to the Veteran's disabilities on appeal be obtained since issuance of an April 2014 rating action.  (Parenthetically, the Board observes that the representative's reference to an April 2014 rating action was incorrect, and that it should have read April 2014 Supplemental Statement of the Case (SSOC)).  A review of the Veteran's Virtual VA electronic record reflects that VA treatment records, dated from June to October 2015, from the Gainesville, Florida, VA Medical Center (VAMC) were obtained and show treatment for unrelated disabilities.  (See VA treatment records, dated from June to October 2015, labeled as "CAPRI" and uploaded to the Veteran's Virtual VA electronic record on October 29, 2015).  These records were not discussed by the RO in its April 2014 SSOC.  Thus, the Board finds that a remand to have updated VA treatment records, dated from October 2015 to the present, from the above-cited VAMC should be secured on remand, as well as an SSOC that address all evidence received since issuance of an April 2014 SSOC.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 38 C.F.R. § 20. 1304 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the Veteran's incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, and residuals of a SFW of the right (major) arm, MG VI, and cervical spine disorder that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the VAMC in Gainesville, Florida, since October 2015.  All such available documents should be associated with the Veteran's VBMS electronic record. 
   
2.  Thereafter, schedule the Veteran for a VA nerve examination to determine the extent and severity of his incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome. The Veteran's Virtual VA and VBMS paperless claims processing system records must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, should be noted in the examination report.  

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.

The examiner is requested to comment on the presence of any incomplete paralysis of the right (dominant) radial nerve and/or median nerve and, if present, characterize it as mild, moderate or severe, along with an explanation for the characterization.  The examiner must also comment on the presence, if any, of any complete paralysis of the radial nerve with drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; an inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors seriously impairing hand grip; total paralysis of the triceps occurring at the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015). 

The examiner must comment on the presence, if any, complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended; inability to flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015). 

The examiner should also comment on the impact of the service-connected incomplete right (major) radial nerve palsy and medial nerve impairment, carpal tunnel syndrome, on the Veteran's ability to obtain and maintain substantially gainful employment. 

The rationale for all opinions expressed should also be provided.  If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Thereafter, schedule the Veteran for a VA  examination by an appropriate clinician to determine the extent and severity of his residuals of a SFW of the right (major) arm, MG VI.  The Veteran's Virtual VA and VBMS paperless claims processing system records must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected residuals of a SFW of the right (major) arm, MG VI, should be noted in the examination report.  

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of a SFW of the right (major) arm, MG VI.  The examiner must indicated whether the overall degree of injury to MG VI would be considered slight, moderate, moderately severe, or severe and explain his/her conclusion in this regard.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The examiner should also comment on the impact of the service-connected residuals of a SFW of the right (major) arm, MG VI, on the Veteran's ability to obtain and maintain substantially gainful employment. 

The rationale for all opinions expressed should also be provided.  If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Then, schedule the Veteran for an appropriate VA examination to describe the remaining function of the Veteran's right (major) hand.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The Veteran's Virtual VA and VBMS records should be available to the examiner in connection with the examination.  The examiner should detail the function of the hand, to include the ability to grasp and manipulate objects, as well as strength and fine motor movements.  Findings should be sufficient to allow a rating agency to determine if there is the ability to write, pick up and use a knife and fork, and otherwise provide information concerning sensation and other functional impairment.

The examiner must provide an opinion as to whether any effective function in the Veteran's right hand remains other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance. 

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue him and his representative an SSOC that addresses all the evidence received since issuance of an April 2014 SSOC, and allow the appropriate time for response.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B, COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

